DETAILED ACTION
Status of Application
1.	The claims 1-12 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 11/10/2020 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flack et al (US 8991213) in view of Baier et al (US 2014/0021419).
	Regarding claim 1, Flack et al teaches a method of producing a foam glass from a waste stream glass comprising the steps of grinding (crushing) glass into powder, mixing with a foaming agent that is SiC, further mixing with CaSO4 (see Abstract and column 11, lines 20-30) and iron oxide, and thereafter heating to temperatures which are taught in embodiments to fall within the range of the instant claim 1 (see chart 1 and column 11). The oxide Fe2O3 is one of a small and finite number of oxides of iron, and thus its selection as the “iron oxide” called for by Flack et al would be a matter of routine optimization and experimentation by one of ordinary skill in the art. 
	Claim 1 differs from Flack et al because Flack does not specify an antimony content in the waste glass used in the inventive method. However, it would have been obvious to one of ordinary skill in the art to modify Flack in view of Baier et al in order to use the waste glass sources taught therein in the inventive method. Baier teaches a similar method of forming foam glass products from waste glass, and teaches that solar cells and modules are known sources for the starting frit (see Table 1 and Abstract). This teaching would have given one of ordinary skill motivation to use solar glass modules such as those taught by Baier in the Flack process, because Baier teaches that doing so provides a readily available waste glass source. One would have found it advantageous to use this source and to simultaneously eliminate solar module waste. Baier teaches that the waste glass used in the production of foam glasses contains Sb2O3 (see paragraph 0041 and claim 7). As such, the obvious modification of Flack in view of Baier would lead a skilled artisan to a method meeting each limitation of instant claim 1. The claim is therefore not patentably distinct over the prior art of record. 
	Regarding claim 2, Flack teaches that the foaming agent is added in an amount of 0.1-5 wt% (see column 11, Case A-2 and Case A-3).
Regarding claim 3, the CaSO4 and Fe2O3 components taught by Flack would necessarily act equivalently as an inhibitor component. These components are added in amounts of 0.2-5 wt% and 2.0 wt% (see column 11). The inhibitor amount thus falls within the range of the instant claim. 
	Regarding claim 5, Flack teaches heating to a temperature of 832 °C, the melting point of the glass component (see column 11, lines 1-5), which would cause subsequent melting. Thereafter Flack teaches foaming at 975 °C. The foaming and melting steps are equivalent to those of the instant claims, and Flack teaches that the starting mixture comprises equivalent CaSO4 and Fe2O3 components. Thus, while Flack does not specify these components existing in a pore of the glass foam, this result would necessarily follow from an equivalent mixture being processes equivalently to that of the instant claims. 
	Regarding claim 6, the equivalent glass mixture taught by Flack necessarily has an equivalent antimony elution property to that of foam glass formed by the instantly claimed process.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Regarding claim 7, as discussed above, Flack teaches that the mixture formed in the inventive process can comprise CaSO4 and an iron oxide component that can be Fe2O3.
Regarding claims 8-9, as discussed above, Baier et al teaches that waste solar module glass can be used in the formation of foam glasses, and the use therefore of said waste solar module glass would have been obvious to one of ordinary skill in the art to use in the Flack process. 
8.	Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flack et al (US 8991213).
Regarding claim 10, Flack et al teaches a method of producing a foam glass from a waste stream glass comprising the steps of grinding (crushing) glass into powder, mixing with a foaming agent that is SiC, further mixing with CaSO4 (see Abstract and column 11, lines 20-30) and iron oxide, and thereafter heating to temperatures which are taught in embodiments to fall within the range of the instant claim 10 (see chart 1 and column 11). The oxide Fe2O3 is one of a small and finite number of oxides of iron, and thus its selection as the “iron oxide” called for by Flack et al would be a matter of routine optimization and experimentation by one of ordinary skill in the art. Flack further teaches the addition of antimony to the starting materials for producing the foam glass (see column 10, lines 55-60), and thus teaches a foam glass comprising antimony.
The equivalent foam glass taught by Flack necessarily has an equivalent antimony elution property to that of foam glass formed by the instantly claimed process.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Each limitation of claim 10 is therefore met by the teachings of the prior art of record, and the claim is not patentably distinct. 
Regarding claim 11, as discussed above, the foaming and melting steps taught by Flack are equivalent to those of the instant claims, and Flack teaches that the starting mixture comprises equivalent CaSO4 and Fe2O3 components. Thus, while Flack does not specify these components existing in a pore of the glass foam, this result would necessarily follow from an equivalent mixture being processes equivalently to that of the instant claims. 
Regarding claim 12, Flack teaches that antimony is added in an amount range that overlaps and thus renders obvious the range of the instant claim (see column 10, lines 55-60). 
Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 1, and wherein the starting glass used in the process comprises 5-5000 ppm antimony. 
Conclusion
10.	Claims 1-3 and 5-12 are rejected. Claim 4 is objected to. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW18 November 2022